The Attorney              General of Texas
                                            September 1, 1978
JOHN L. HILL
Attorney General


                   Honorable Thomas H. Haynie, Chairman          Opinion No. H- 1236
                   Texas Private Employment Agency
                     Regulatory Board                            Re: Whether an advance fee
                   Sam Houston State Office Building             resume service    is a private
                   Austin, Texas                                 employment agency under article
                                                                 5221a-6, V.T.C.S.

                   Dear Mr. Haynie:

                          You have requested our opinion as to whether an advance fee resume
                   service is a private employment agency under article 5221a-6, V.T.C.S.

                          You state that a company commonly referred to as an ‘advance fee
                   resume service” furnishes to individuals seeking employment “a prepared
                   resume and a list or pre-addressed mailing labels of potential employers.”
                   The resume service charges a flat fee for its service, payable in advance.
                   The names of prospective employers are ordinarily obtained from trade
                   journals and governmental sources, and there is no direct contact between the
                   resume service and the prospective employer on behalf of a particular
                   employee or with respect to a particular job opening. The resume service
                   frequently advertises its services through the broadcast and print media, with
                   a specific disclaimer that it is a private employment agency.

                        A “private employment    agency” is defined by statute   as

                              any person, place or establishment within this state
                              who for a fee or without a fee offers or attempts,
                              either directly or indirectly, to procure employment
                              for employees or procures or attempts to procure
                              employees     for employers,   except as hereinafter
                              exempted from the provisions hereof.

                   V.T.C.S. art. 5221a-6, S l(e) (emphasis added). On the basis of the description
                   you have furnished us, we believe it is clear that an advance fee resume
                   service is not within the definition of a “private employment agency,” for the
                   reason that it neither “offers . . . to procure employment for employees” nor
                   “procures or attempts to procure employees for employers.” See Miller v.
                   Eldridge, 286 S.W. 999 (Tex. Civ. App. - Amarillo 1926, writ dism’d).




                                                  p.   4932
Honorable Thomas H. Haynie     -   Page 2     (H-1236)



       In the situation you describe, an advance fee resume service does not contact
an employer on behalf of a prospective employee. Nor does it locate prospective
employees for employers, as does a “management search consultant” under section
l(b) of the statute. See Attorney General Opinion H-699 (1975). We do not believe
that the regulatory scope of article 5221a-6 may ordinarily be extended to include
those entities which maintain contact with only the prospective employee. Since
there is no direct contact between the resume service and the employer or his
agent, we believe Texas courts would hold that the service is not a “private
employment agency” for purposes of article 5221a-6.

                                   SU.MMARY

           Where there is no direct contact between the resume service
           and a prospective employer or his agent, an advance fee
           resume service, as described, is not a “private employment
           agency” for purposes of article 5221a-6, V.T.C.S.

                                            Very truly yours,




                                            Attorney General of Texas

APPROVED:




Opinion Committee




                                       p.    4933